         Case 5:18-cv-05655-JFL Document 45-1 Filed 05/30/19 Page 1 of 1




                          N THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Noble Drew Ali, et al.,                       :      No. 5:18-CV-5655
            Plaintiffs,                       :
                                              :      (Complaint filed 1/14/19)
                  v.                          :
                                              :      (Honorable Joseph F. Leeson, Jr.)
Judge Mary Mongiovi Sponaugle, et al.,        :
            Defendants.                       :      (Electronically Filed)
                                              :      JURY TRIAL DEMANDED

                          CERTIFICATE OF NON-CONCURRENCE

       Pursuant to the Initial Procedural Order in this case (Doc. 3), Counsel for Moving

Defendants assert that this Motion falls into the category of cases detailed in Local Rule of Civil

Procedure 16.2 for which it is unnecessary to seek concurrence. Specifically, this is a pro se civil

rights lawsuit.


                                                     Respectfully submitted,

                                                     Lavery Law

DATE: May 30, 2019                                   By: s/Frank J. Lavery, Jr.
                                                         Frank J. Lavery, Jr., Esquire
                                                         Attorney No. PA 42370
                                                         Josh Autry, Esquire
                                                         Attorney No. PA 208459
                                                         225 Market Street, Suite 304
                                                         P.O. Box 1245
                                                         Harrisburg, PA 17108-1245
                                                         (717) 233-6633 (telephone)
                                                         (717) 233-7003 (facsimile)
                                                         flavery@laverylaw.com
                                                         jautry@laverylaw.com
                                                         Attorneys for Defendants Shivers,
                                                         Snyder, and Rudzinski, only
